Shaw, C. J.
If there were any doubt of the admissibility of the evidence objected to, at common Ia.w, the objection is wholly removed by St. 1840, c. 84, and St. 1841, c. 20. By the former, the admission of this evidence was limited to cases of divorce ; by the latter, it was extended to “ all cases where it shall become necessary to prove the fact of marriage.” The evidence, thus declared competent, is that of “ general repute, or of cohabitation as married persons, or any other circumstantial or presumptive evidence, from which said fact [of marriage] may be inferred.” Such was the evidence offered, objected to, and admitted. There is no intimation in the statute that the testimony must come from members or connexions of the family. It may come from any one who knows the circumstances.

Judgment on the verdict for the demandants